Citation Nr: 1600598	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-27 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine strain and degenerative changes, status post discectomy ("low back disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty and/or active duty training from April 1984 to February 1998, December 1998 to April 1999, October 1999 to February 2000, March 2000 to July 2000, November 2000 to March 2001, and June 2001 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015 the Board remanded the current issue to afford the Veteran a hearing.  He testified at a Video Conference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, it finds that further development is necessary prior to adjudication of the Veteran's claim for an increased initial rating for his service-connected low back disability.

During his Board hearing and on various occasions prior to that time, the Veteran has asserted that he was instructed by a private physician, following a December 2010 back surgery, to limit the range of motion of his low back in order to prevent further injury.  He has also indicated that he receives ongoing private chiropractic treatment and that he recently began seeing a new physician.  However, the Veteran's post-surgery treatment records, chiropractic treatment records, and any records of back treatment created during appointments with his new physician are not associated with the claims file.  As the Veteran's statements suggest that those private records are relevant to his claim, they must be sought on remand.

Additionally, in December 2015, the Veteran's new private physician submitted a letter in which she described the current condition of his low back and documented his range of motion.  However, as that testing reflected a worsening of the Veteran's symptoms since his most recent VA examination, as multiple examiners have noted that the Veteran self-restricted his motion during testing and it is unclear from the physician's statements whether similar self-restriction was occurring during her examination, and as the examination did not include repetitive motion testing, the Board finds that an additional VA examination is necessary to evaluate the current severity of the Veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorization forms with the names of his current private physician, his private chiropractor, and the private providers who treated him during and following his recovery from his December 2010 back surgery, including the provider who instructed him to self-restrict the range of motion of his back.  After securing the necessary releases, request the Veteran's treatment records from those facilities.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range of motion testing, and the results reported in detail.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




